333 F.2d 845
64-2 USTC  P 9605
G. Haskell THOMPSON, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 9363.
United States Court of Appeals Fourth Circuit.
Argued June 17, 1964.Decided June 19, 1964.

On Petition to Review the Decision of the Tax Court of the United States.
Gerald C. Smoak, Walterboro, S.C.  (Smoak & Smoak, Walterboro, S.C., on brief), for petitioner.
Donald W. Williamson, Attorney, Department of Justice (Louis F. Oberdorfer, Asst. Atty. Gen., and Lee A. Jackson and David, O. Walter, Attorneys, Department of Justice, on brief), for respondent.
Before HAYNSWORTH and BELL, Circuit Judges, and MICHIE, District judge.
PER CURIAM.


1
Upon consideration of the briefs and oral argument, we are of the opinion that the Tax Court's findings of fact are adequately supported so as to require their acceptance in this Court, and that the findings require acceptance of the Commissioner's determination of deficiencies and his imposition of fraud penalties.  Thompson v. Commissioner, T.C.Memo. 1963-147.


2
Affirmed.